ACCEPTED
                                                                                                    06-15-00082-CR
                                                                                         SIXTH COURT OF APPEALS
                                                                                               TEXARKANA, TEXAS
                                                                                              7/31/2015 11:21:50 AM
                                                                                                   DEBBIE AUTREY
                                                                                                             CLERK



                                     NO. 6-15-00082-CR
                                                                                  FILED IN
                                                                           6th COURT OF APPEALS
STATE OF TEXAS                                 §     IN THE COURT            TEXARKANA, TEXAS
                                                                           7/31/2015 11:21:50 AM
                                               §
                                                                                DEBBIE AUTREY
vs.                                            §     OF APPEALS                     Clerk

                                               §
FRED DOUGLAS MOORE, JR.                        §     SIXTH APPELATE DISTRICT



             MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Fred Douglas Moore, Jr., Appellant in the above styled and numbered cause,

and moves this Court to grant and extension of time to file Appellant's brief pursuant to Rule

38.6 of the Texas Rules of Appellant Procedure and for good cause shows the following:

                  1. This case is on appeal from the 196 District Courtt, Hunt County, Texas;

                  2. The case below was styled State of Texas vs. Fred Douglas Moore, Jr.

                     Cause Number 29,762.

                  3. Appellant was convicted of Robbery.

                  4. Appellant was sentenced to 12 years in the Texas Department of

                     Corrections, Institutional Division.

                  5. Appellant's brief is currently due on July 27, 2015

                  6. Appellant requests an extension of time until July 31, 2015

                  7. No extension has previously been requested in this case.

                  8. Appellant is currently incarcerated.

                  9. Appellant relies on the following facts as good cause for the extension

                     requested:
           Appellant's attorney, Jessica Edwards, has received the record but has had insufficient

time to adequately examine the record in order to effectively prepare a brief in this case.

               Counsel would also show this court that, since receiving the record in this case,

Appellant was on vacation and out of the office for 10 days.

                WHEREFORE, PREMISIS CONSIDERED, Appellant prays that this Court

would grant Appellant's Motion to Extend Time to File Appellant's Brief, and for such other and

further relief as the Court may deem appropriate.



                                              Respectfully submitted,


                                              /s/ Jessica Edward
                                              Jessica Edwards SBN: 24000994
                                              P.O. Box 9318
                                              Greenville, Texas 75404
                                              Tel: (903) 513-0510
                                              Fax: (903) 200-1359
                                              E-Mail: jessicaedwardslaw@gmail.com
                                              Attorney for Timothy Bates


                                 CERTIFICATE OF SERVICE

       This is to certify that on July 31, 2015, a true and correct copy of the above and foregoing

document was served on the        Hunt County District Attorney's Office, service through the

efiletexas website.



                                              /s/Jessica Edwards
                                              Jessica Edwards